 

Exhibit 10.6

 

FIRST AMENDMENT TO AMENDED AND RESTATED

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING
AGREEMENT (this “Amendment”), is entered into as of April 9, 2018, by and among
HEALTHCARE TRUST, INC., a Maryland corporation (the “Company”), HEALTHCARE TRUST
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “OP”), and
HEALTHCARE TRUST PROPERTIES, LLC, a Delaware limited liability company (the
“Property Manager”).

 

WHEREAS, the Company, the OP and the Property Manager entered into the Amended
and Restated Property Management and Leasing Agreement dated as of February 17,
2017 (the “Property Management Agreement”);

 

WHEREAS, pursuant to the Property Management Agreement, the Property Manager
provides management and leasing services for certain Properties owned or leased
by direct and indirect subsidiaries (“Subsidiaries”) of each of the Company and
the OP;

 

WHEREAS, the Company is the general partner of the OP, and the OP is either (i)
the sole member of the Subsidiaries or (ii) the managing member of a Joint
Venture that is the sole member of the Subsidiaries;

 

WHEREAS, the Company entered into the Property Management Agreement on behalf of
the OP and each Subsidiary, and the OP entered into the Property Management
Agreement on behalf of each Subsidiary;

 

WHEREAS, the parties wish to clarify certain provisions of the Property
Management Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree to
amend the Agreement as herein stated.

 

1.       Defined Terms.

 

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Property Management Agreement.

 

2.       Confirmation of the Parties’ Mutual Intent.

 

The Company, the OP and the Property Manager each hereby confirms its intent and
understanding that references in the Property Management Agreement to the
Company mean “the Company on behalf of the OP”; references to the OP mean “the
OP on behalf of each Subsidiary”; and that references to the Owner mean, as the
context may require, “any” or “each” “Subsidiary as the actual owner or lessee
of its Property”.

 



 

 

 

3.       Amendments.

 

a.       The defined term “Owner” in Section 1.13 of the Property Management
Agreement is amended and restated in its entirety as follows:

 

“Owner” means, as the context may require, “any” or “each” Subsidiary, as the
actual owner or lessee of its Property. The Owners are listed on Schedule I
hereto, which schedule may be updated from time to time to reflect the addition
or deletion of one or more Owners.

 

b.       The defined term “Subsidiary” is hereby added in Article I of the
Property Management Agreement as follows:

 

“Subsidiary” means an entity that is a direct or indirect subsidiary of the OP
that owns or leases any Property; provided, however, for those Properties that
are owned by a Subsidiary and leased to another Subsidiary, references to the
Subsidiary shall mean the Subsidiary that leases the Property.

 

2.       Reaffirmation. Each party hereby affirms and reaffirms the Property
Management Agreement.

 

3.       Miscellaneous.

 

a.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

 

b.       Integration. This Amendment and the documents referred to, comprising
or relating to this Amendment constitute the sole agreement of the parties with
respect to the subject matter hereof and thereof and supersede all oral
negotiations and prior writings with respect to the subject matter hereof and
thereof.

 

c.       Amendment and Waiver. No amendment of this Amendment, and no waiver,
discharge or termination of any one or more of the provisions hereof, shall be
effective unless set forth in writing and signed by all of the parties hereto.

 

d.       Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Amendment.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 



  COMPANY:             HEALTHCARE TRUST, INC.,     a Maryland corporation      
              By: /s/ Katie P. Kurtz       Name:  Katie P. Kurtz      
Title:    CFO             OP:             HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P.,     a Delaware limited partnership             By: Healthcare
Trust, Inc., its general partner                     By: /s/ Katie P. Kurtz    
  Name:  Katie P. Kurtz       Title:    CFO             PROPERTY MANAGER:      
      HEALTHCARE TRUST PROPERTIES, LLC,     a Delaware limited liability company
                    By: /s/ Michael Anderson       Name:  Michael Anderson      
Title:    Authorized Signatory  

 

 

 

 

SCHEDULE 1

 

Subsidiary ARHC FMWEDAL01, LLC ARHC AHJACOH01, LLC ARHC OCWMNLA01, LLC ARHC
CMLITCO01, LLC ARHC OLOLNIL01, LLC ARHC SCTEMTX01, LLC ARHC GHGVLSC01, LLC ARHC
AMGLNAZ01, LLC ARHC CSDOUGA01, LLC ARHC VCSTOGA01, LLC ARHC SFSTOGA01, LLC ARHC
BGBOWMD01, LLC ARHC SCBTHNY01, LLC ARHC SCBTHNY02, LLC ARHC PMCPKNY01, LLC ARHC
BCKNGNY01, LLC ARHC MCNWDNY01, LLC ARHC CCSCNNY01, LLC ARHC CAROCMI01, LLC ARHC
CAROCMI02, LLC ARHC BMBWNIL01, LLC ARHC CSCLWFL01, LLC ARHC SAVENFL01, LLC ARHC
LPELKCA01, LLC ARHC UCELKCA01, LLC ARHC BPBUFMO01, LLC ARHC CHCASMO01, LLC ARHC
GYHSVMO01, LLC ARHC BSHUMMO01, LLC ARHC CALEWMO01, LLC ARHC MCMSHMO01, LLC ARHC
GGPOTMO01, LLC ARHC EMRAYMO01, LLC ARHC HBTPAFL01, LLC ARHC HBTPAFL01 TRS, LLC
ARHC ARCLRMI01, LLC ARHC ARCLRMI01 TRS, LLC ARHC SFFLDIA01, LLC

 



 

 

 

ARHC SMMDSIA01, LLC ARHC SPPLSIA01, LLC ARHC PHCRPIA01, LLC ARHC PHTIPIA01, LLC
ARHC PSINDIA01, LLC ARHC PHOTTIA01, LLC ARHC SBBURIA01 TRS, LLC ARHC SCCRLIA01
TRS, LLC ARHC SFFLDIA01 TRS, LLC ARHC SMMDSIA01 TRS, LLC ARHC SPPLSIA01 TRS, LLC
ARHC SMMTEIA01 TRS, LLC ARHC PHCRPIA01 TRS, LLC ARHC PHCTNIA01 TRS, LLC ARHC
PHDESIA01 TRS, LLC ARHC PHTIPIA01 TRS, LLC ARHC PSINDIA01 TRS, LLC ARHC
PHOTTIA01 TRS, LLC ARHC CSKENMI01, LLC ARHC GOFENMI01, LLC ARHC LCDIXIL01, LLC
ARHC PCPLSMI01, LLC ARHC PCCHEMI01, LLC ARHC PPDWTMI01, LLC ARHC PPCLRMI01, LLC
ARHC PPGBLMI01, LLC ARHC PWHLTMI01, LLC ARHC ATROCIL01, LLC ARHC WWWYGMI01, LLC
ARHC WWGDRMI01, LLC ARHC AMGLNAZ02, LLC ARHC CCCGRMO01, LLC ARHC BRHBGPA01, LLC
ARHC CHHBGPA01, LLC ARHC FOMBGPA01, LLC ARHC LMHBGPA01, LLC ARHC BLHBGPA01, LLC
ARHC MSHBGPA01, LLC ARHC DVMERID01, LLC ARHC DVMERID01, TRS, LLC ARHC ALALPGA01,
LLC

 



 

 

 

ARHC BWBRUGA01, LLC ARHC DBDUBGA01, LLC ARHC JCCRKGA01, LLC ARHC RWROSGA01, LLC
ARHC PVVLGKS01, LLC ARHC LSSMTMO01, LLC ARHC SCKCYMO01, LLC ARHC TVTITFL01 TRS,
LLC ARHC ALALPGA01 TRS, LLC ARHC BWBRUGA01 TRS, LLC ARHC DBDUBGA01 TRS, LLC ARHC
JCCRKGA01 TRS, LLC ARHC RWROSGA01 TRS, LLC ARHC PVVLGKS01 TRS, LLC ARHC
LSSMTMO01 TRS, LLC ARHC SCKCYMO01 TRS, LLC ARHC ALJUPFL01, LLC ARHC ALSPGFL01,
LLC ARHC LDSPGFL01, LLC ARHC ALSTUFL01, LLC ARHC ALTSPFL01, LLC ARHC ALELIKY01,
LLC ARHC ALJUPFL01 TRS, LLC ARHC ALSPGFL01 TRS, LLC ARHC ALSTUFL01 TRS, LLC ARHC
ALTSPFL01 TRS, LLC ARHC ALELIKY01 TRS, LLC ARHC GMCLKTN01, LLC ARHC NVLTZFL01,
LLC ARHC NVWELFL01, LLC ARHC FMMUNIN01, LLC ARHC FMMUNIN02, LLC ARHC FMMUNIN03,
LLC ARHC DFDYRIN01, LLC ARHC SFSCHIN01, LLC ARHC MVMVNWA01, LLC ARHC MBAGHCA01,
LLC ARHC MBAGHCA01 TRS, LLC ARHC HRHAMVA01, LLC ARHC CPHAMVA01 LLC ARHC
WHWCHPA01, LLC

 



 

 

 

ARHC WHWCHPA01 TRS, LLC ARHC ESMEMTN01, LLC ARHC WGWCHIL01, LLC ARHC PCSHVMS01,
LLC ARHC PVPHXAZ01, LLC ARHC VSMCKTX01, LLC ARHC CHSGDIL01, LLC ARHC CHPTNIL01,
LLC ARHC MTMTNIL01, LLC ARHC MVMTNIL01, LLC ARHC RHMARIL01, LLC ARHC HHPEOIL01,
LLC ARHC RHMESAZ01, LLC ARHC RHSUNAZ01, LLC ARHC AHGBYWI01, LLC ARHC AHGVLWI01,
LLC ARHC AHPLYWI01, LLC ARHC AHWTFWI01, LLC ARHC AHWTMWI01, LLC ARHC AHKIEWI01,
LLC ARHC AVBURWI01, LLC ARHC AORMDVA01, LLC ARHC PVGYRAZ01, LLC ARHC PPHRNTN01,
LLC ARHC AHHFDCA01, LLC ARHC PRPEOAZ05 TRS, LLC ARHC PRPEOAZ01, LLC ARHC
PRPEOAZ02, LLC ARHC PRPEOAZ03, LLC ARHC PRPEOAZ04, LLC ARHC MRMRWGA01, LLC ARHC
BMLKWCO01, LLC ARHC APNVLMI01, LLC ARHC APNVLMI01 TRS, LLC ARHC PMPEOAZ01, LLC
ARHC LMPLNTX01, LLC ARHC CMCNRTX01, LLC ARHC SCVSTCA01, LLC ARHC NVJUPFL01, LLC
ARHC OPBROOR01, LLC ARHC OPBROOR01 TRS, LLC

 



 

 

 

ARHC RWCUDWI01, LLC ARHC ECMCYNC01 LLC ARHC ECCPTNC01, LLC ARHC ECGVLSC01, LLC
ARHC SMERIPA01, LLC ARHC SLKLAOR01, LLC ARHC CFGREOR01, LLC ARHC CFGREOR01 TRS,
LLC ARHC PHNLXIL01, LLC ARHC MMTCTTX01, LLC ARHC RPATLGA01 TRS, LLC ARHC
FRBRYAR01, LLC ARHC FRLTRAR01, LLC ARHC FRNLRAR01, LLC ARHC FRBRYAR01 TRS, LLC
ARHC FRLTRAR01 TRS, LLC ARHC FRNLRAR01 TRS, LLC ARHC Fox Ridge MT, LLC ARHC
ALCLKTX01, LLC ARHC ALCFBTX01, LLC ARHC ALMEYTX01, LLC ARHC ALWOOTX01, LLC ARHC
SBBURIA01, LLC (f/k/a ARHC CO BORROWER 1, LLC) ARHC PHDESIA01, LLC (f/k/a ARHC
CO BORROWER 2, LLC) ARHC RPATLGA01, LLC (f/k/a ARHC CO BORROWER 3, LLC) ARHC
TVTITFL01, LLC (f/k/a ARHC CO BORROWER 4, LLC) ARHC BMBUCMI01, LLC (f/k/a ARHC
CO Borrower 5, LLC) ARHC CWEVAGA01, LLC (f/k/a ARHC CO Borrower 6, LLC) ARHC
LVHLDMI01, LLC (f/k/a ARHC CO Borrower 7, LLC) ARHC PHCTNIA01, LLC (f/k/a ARHC
CO Borrower 8, LLC) ARHC SCCRLIA01, LLC (f/k/a ARHC CO Borrower 9, LLC) ARHC
SMMTEIA01, LLC (f/k/a ARHC CO Borrower 10, LLC) ARHC CO BORROWER 11, LLC ARHC CO
BORROWER 12, LLC ARHC CO BORROWER 13, LLC ARHC CO BORROWER 14, LLC ARHC CO
BORROWER 15, LLC ARHC HDLANCA01, LLC LEISURE LIVING MANAGEMENT OF BUCHANAN, LLC
LIFEHOUSE – CRYSTAL MANOR OPERATIONS, LLC LIFEHOUSE – GOLDEN ACRES OPERATIONS,
LLC

 



 

 

 

LIFEHOUSE MT. PLEASANT OPERATIONS, LLC LIFEHOUSE PRESTIGE COMMONS OPERATIONS,
LLC LIFEHOUSE CLARE OPERATIONS, LLC LIFEHOUSE GRAND BLANC OPERATIONS, LLC
LIFEHOUSE PRESTIGE WAY OPERATIONS, LLC LIFEHOUSE – WALDON WOODS OPERATIONS, LLC
LEISURE LIVING MANAGEMENT OF HOLLAND, INC. LEISURE LIVING MANAGEMENT OF LANSING,
INC. LEISURE LIVING MANAGEMENT OF GRAND RAPIDS, INC. ARHC NHCANGA01, LLC ARHC
WMBRPMI01, LLC ARHC CWEVAGA01 TRS, LLC ARHC KB BORROWER 1, LLC ARHC KB BORROWER
2, LLC ARHC KB BORROWER 3, LLC ARHC KB BORROWER 4, LLC ARHC KB BORROWER 5, LLC
ARHC KB BORROWER 6, LLC ARHC KB BORROWER 7, LLC ARHC KB BORROWER 8, LLC ARHC KB
BORROWER 9, LLC ARHC KB BORROWER 10, LLC ARHC KB BORROWER 11, LLC ARHC KB
BORROWER 12, LLC ARHC KB BORROWER 13, LLC ARHC KB BORROWER 14, LLC ARHC KB
BORROWER 15, LLC ARHC ATROCIL01 TRS, LLC ARHC LCDIXIL01 TRS, LLC ARHC AVBURWI01
TRS, LLC ARHC RWCUDWI01 TRS, LLC ARHC NVLTZFL01 TRS, LLC ARHC DDLARFL01, LLC
ARHC DDHUDFL01, LLC ARHC RACLWFL01, LLC ARHC RMRWLTX01, LLC ARHC DMDCRGA01, LLC
ARHC MHCLVOH01, LLC ARHC PPLVLGA01, LLC ARHC CHCOLIL01, LLC ARHC CHCOLIL01 TRS,
LLC

 



 

 

 

ARHC CCGBGIL01, LLC ARHC VAGBGIL01, LLC ARHC ACRICKY01, LLC ARHC WLWBYMN01, LLC
ARHC GFGBTAZ01, LLC ARHC LMFMYFL01, LLC ARHC BMWRNMI01, LLC ARHC MMJLTIL01, LLC
ARHC UPMUSIA01, LLC ARHC UPMOLIL01, LLC ARHC TCHOUTX01, LLC ARHC PPDWTMI01, LLC
ARHC HCTMPFL01, LLC ARHC WCWCHFL01, LLC ARHC TPTMPFL01, LLC ARHC SSTMPFL01, LLC

 

 

 

 